 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDrials into baker's supplies.They also do cleaning, packing, and to-gether with the truckdrivers load the trucks.On occasion an insideman may drive a truck. All of the employees have the same supervisor.We find that the truckdrivers and helpers may be represented sepa-rately, or in an overall unit of all employees.Therefore, we shalldirect self-determination elections among the following voting groupsof employees at the Employer's establishment at Bronx, New York :(1)All production and maintenance employees, excluding thetruckdrivers and helpers, office clerical employees, and all supervisorsas defined in the Act.(2)All truckdrivers and helpers, excluding all other employees,office clerical employees, and all supervisors as defined in the Act.If a majority of the employees in voting group (2) vote for theIntervenor, they will be taken to have indicated their desire to con-stitute a separate bargaining unit, and if a majority in voting group(1) vote for the Petitioner, the Regional Director is instructed toissue certifications of representatives to such labor organizations forsuch units, which the Board under such circumstances finds to beappropriate for purposes of collective bargaining.On the other hand,if a majority of the employees in the voting group (2) vote for thePetitioner, that group will appropriately be included in the produc-tion and maintenance unit, and their votes shall be pooled with thosein voting group (1).3 If a majority of employees in the pooled groupselect the Petitioner, the Regional Director is instructed to issue acertification of representatives to such labor organization for suchunit,which under such circumstances the Board finds to be appro-priate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]8 If the votes are pooled, they are to be tallied in the following manner : The votes forthe Intervenor shall be counted as valid votes, but neither for nor against the Petitioner ;all other votes are to accord their face value, whether for representation by the Petitioneror for no union.MID-SOUTH PACKERS,INC.andAMALGAMATEDMEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA,AFL, AND INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION 591, AFL, JOINTPETITIONERS.Case No. 32-RC-763.October 28, 1954Supplemental Decision,Order, and Second Direction of ElectionPursuant to a Decision and Direction of Election issued herein onJuly 29, 1954,1 an election by secret ballot was conducted on August1Not reportedin printed volumes of Board Decisions and Orders.110 NLRB No. 90. MID-SOUTH PACKERS, INC.62912, 1954, under the direction and supervision of the Regional Directorfor the FifteenthRegion,among employees in the unit found appro-priate by the Board. Following the election, a tally of ballots wasfurnished the parties.The tally shows that of the 143 votes cast inthe election, 40 were for, and 91 votes were against, the Joint Peti-tioners, with 12 votes being challenged.On August 16, 1954, the Joint Petitioners filed timely objectionsto conduct affecting the results of the election.The Regional Di-rector investigated the objectionsand, onSeptember 17, 1954, issuedand duly served upon the parties a report on objections, in which herecommended that the election be set aside and a new election ordered.Within the proper time therefor, the Employer filed exceptions tothe Regional Director's report.For thereasonshereinafter stated,we agreewith theRegionalDirector.The Regional Director found that a speech concerning the election,and read from a prepared statement, was delivered by the Employerto his assembled employees on company time and property within the24 hours preceding the election.Approximately 90 percent of theemployees were in attendance.The Regional Director found furtherthat the speech contravened the Board's rule announced in thePeer-lessPlywood Companycase,'and, for thisreasonrecommended thatthe election be set aside.3The Employer, in its exceptions to the Regional Director's reporton objections, does not deny that the speech concerned itself with thethen forthcoming election. It asserts, however, that the speech wasmade "at a time when many of the employees had completed theirday's work and were ready to leave or were leaving the plant for theirhomes," and further that any employees who worked after the time ofthe speech were working overtime. On these assertions, the Employercontends that the speech was not made on "company time," and didnote violate thePeerless Plywoodrule.We note that the most that the Employer contends is that many ofits employees had completed their work.This fact coupled with theEmployer's admission that some employees did workafterthe speech,makes itclearto us that the Employer's campaign speech in this in-stance was made on "company time." Accordingly, we agree withthe Regional Director that the Employer thereby violated the pro-2 107 NLRB 427.'The Regional Director also found that a letter distributed by the Employer imme-diately after the speech,setting forth the Employer's position on the union question, didnot raise substantial and material issues affecting the results of the election.No excep-tion was filed to this finding. 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDscription of thePeerless Plywoodrule.4We shall thereforeset asidethe results of the August 12, 1954, election and direct a new election.[The Boardset asidethe election of August 12,1954.][Text of Second Direction of Election omitted from publication.]MEMBERPETERSON took no part in the consideration of the aboveSupplemental Decision, Order, and Second Direction of Election.4 See,Texas City Chemicals, Inc.,109 NLRB 115.MONROE FEED STOREandAMERICAN FEDERATION OF GRAIN MILLERS,LOCAL 61, AFL.Case No. 36-CA-434—October 29,1951,Decisionand OrderOn April 26, 1954, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief. The Respondentalso requested oral argument.This request is denied as the recordand brief, in our opinion, adequately present the issues and the posi-tions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and,hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'We find that the Respondent is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Monroe Feed Store,iWe note and correct the finding in the Intermediate Report that Manager Giesy inter-rogated employee Jones concerning union activity in violation of Section 8 (a) (1), asthere is no evidence in the record of such interrogation.Accordingly,this portion of theIntermediate Report is not adopted.110 NLRB No. 101.